Citation Nr: 0639832	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-06 849	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for VA pension benefits.




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
from April 1946 to March 1949.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 determination by the Manila VARO.  In May 2005 the 
veteran requested a videoconference hearing; he failed to 
report for such hearing scheduled in May 2006.


FINDING OF FACT

The veteran's active military service was all with the New 
Philippine Scouts.


CONCLUSION OF LAW

The veteran's service is not qualifying service for VA 
pension benefits.  38 U.S.C.A. §§ 107(b), 1521 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.40(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply 
in the instant case.  The only issue before the Board is 
whether the appellant had qualifying service to establish 
eligibility for the benefits sought.  The critical fact in 
this case, the nature of the veteran's service, is not in 
dispute.   Hence, the Board's review is limited to 
interpreting the governing law and regulation.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  
Nonetheless, the September 2004 decision letter notified the 
veteran of the basis of the denial of his claim for VA 
pension benefits, i.e., that under governing law his service 
was not qualifying for such benefits.  The January 2005 
statement of the case outlined the evidence and governing 
legal criteria.  

B.  Factual Background, Legal Criteria, and Analysis

The critical facts in this case are straight-forward, and are 
not in dispute.  The veteran submitted a photocopy of a WD 
AGO Form 53 (honorable discharge) document showing he served 
in the [New] Philippine Scouts from April 1946 to March 1949.  
A photocopy of an honorable discharge certificate also shows 
he was discharged from the Philippine Scouts in March 1949.  
Because the documents submitted by the veteran were 
photocopies not issued by the service department, the RO 
sought verification of the veteran's service.  In response 
the RO was notified that the veteran's original separation 
documents were likely destroyed by the fire at the National 
Personnel Records center in St. Louis in July 1973, but that 
alternate source materials verified that he served from April 
1946 to March 1949.  Thus, the official verification of the 
veteran's service corroborates his submitted documents.   

Governing statute and regulation provide that service in the 
"New" Philippine Scouts (including all Philippine Scout 
enlistments between October 6, 1945 and June 30, 1947) is 
qualifying service for certain National Service Life 
Insurance benefits and benefits under Title 38, Chapters 11 
and 13, U.S. Code (except 38 U.S.C. § 1312(a)), but is not 
deemed active military, naval, or air service for the purpose 
of any other laws administered by the Secretary of VA.  
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  

Under the statute and regulation cited above, "New" 
Philippine Scout service is not qualifying service for VA 
pension benefits (authority for which resides in 38 U.S.C., 
Chapter 15.  Consequently, the law is dispositive in this 
matter, and the veteran's claim must be denied for lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).    

The veteran asserts that he served loyally with the United 
States Forces in World War II and therefore should be 
entitled to the benefit sought.  However, the Board has no 
authority to review claims seeking benefits based on 
allegations that granting such benefits would be equitable.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Basic eligibility for VA pension benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


